Citation Nr: 0507810	
Decision Date: 03/16/05    Archive Date: 03/30/05

DOCKET NO.  02-02 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from January 1963 to January 
1967.

The current appeal to the Board of Veterans Appeals (the 
Board) is from rating action by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, RO.  

During the course of the current appeal and before the case 
arrived at the Board the first time, the VARO granted service 
connection for post-traumatic stress disorder (PTSD), and 
assigned a 30 percent rating.  The veteran has not further 
pursued that issue on appeal.

In December 2003, the Board remanded the case for additional 
development.  The RO subsequently granted service connection 
for dermatological disabilities to include eczema, tinea 
pedis and tinea cruris.  These issues are no longer part of 
the current appeal.

Service connection is also in effect for internal derangement 
of the right knee, rated as 10 percent disabling; tinnitus, 
rated as 10 percent disabling; and bilateral hearing loss, 
rated as noncompensably disabling.


FINDINGS OF FACT

1.  Adequate evidence is now of record for an equitable 
disposition of the remaining appellate issue.

2.  The veteran does not have chronic sinusitis which is the 
result of service.



CONCLUSION OF LAW

Chronic sinusitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2003); 
38 C.F.R. § 3.303 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

During the course of the current appeal, a number of 
revisions have taken place with regard to development of the 
evidence and related matters.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  

Given the nature of the resolution of the claim herein, and 
specifically, the bases therefor, the Board concludes that 
all reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim with regard to 
a chronic sinus disorder.  The Board finds that the 
examination reports coupled with the other evidence of record 
provide sufficient information to adequately evaluate that 
claim.  

However, should he develop a chronic sinus disorder at some 
later date, he is free to provide evidence in that regard 
along with an opinion that provides a nexus to service for 
the purpose of reopening that claim. 

The VA has satisfied its obligation to notify and assist the 
veteran in this case as relates only to sinusitis.  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the claims on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a chronic 
disorder, such as sensorineural hearing loss, is manifest to 
a compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may be also be granted for disability 
which is the result of service-connected disability.  38 
C.F.R. § 3.310 (2004). 

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.  As fact 
finder, the Board is required to weigh and analyze all the 
evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  

A layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); and Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran's disorders are related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993);

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

The Federal Circuit has also held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. 3.102.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The veteran's service medical records show evidence of 
complaints or clinical findings of sinusitis.

As identified in all post-VA and private treatment records, 
the veteran does not now demonstrate chronic sinusitis. 

A statement is of record from MJW, M.D., who evaluated the 
veteran in February 2004 for VA purposes.  Dr. W said that 
the veteran said that he had had what he called sinus 
problems for many years.  These were characterized by 
postnasal drip, some dryness and some yellow mucus from his 
nose from time to time and occasional hoarseness.  He 
reportedly had had sinus X-rays which were all essentially 
normal.

On examination, the veteran's ears were entirely normal.  His 
nose was clear and there was no sign of mucous or infection.  
He had some dryness of the nasal cavity.  Throat was clear.  
The physician diagnosed recurrent upper respiratory 
infections of unknown etiology.  He opined that there was no 
clinical sign of chronic sinusitis.  He also noted that 
additional testing could also be done to confirm a sinus 
infection.  

The veteran underwent VA sinus X-rays in April 2004.  The 
report is of record reflecting that the paranasal study 
showed normal aeration of the sinuses with no evidence of 
polyps, fluid or thickening of the membranes.  Diagnostic 
impression was of a plane film study of the sinuses which was 
within normal limits. 

In this case, the Board and the RO have gone to considerable 
effort to clinically determine the nature of current 
disability, and in addition to service and post-service 
clinical records, have provided evaluative studies and 
examinations, including repeated X-rays.  These have been 
entirely negative for any sign of a chronic sinus disorder.  

In fact, the only evidence and/or opinion of record to the 
effect that the veteran has chronic sinusitis is from the 
veteran himself; he is not qualified to render such an 
opinion.  

Absent a current disability, i.e., chronic sinusitis, there 
is no basis for a grant of service connection.  A doubt is 
not raised to be resolved in his favor.  


ORDER

Service connection for chronic sinusitis is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


